DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-7 are objected to because of the following informalities:  
In claims 3-7, “The system” lacks antecedent basis.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2-11 and 13-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not provide basis for providing the first and second electrical paths without having to disassemble the cable tap.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-10, 13-17, 19-23 and 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crimmins (US 4,090,667).  
Regarding claim 1, Crimmins discloses a signal conditioning module for a cable tap (intended use) configured to selectively provide one of a plurality of signal conditioning options, the module comprising: a reversible jumper (20) comprising: at least one pair of U-shaped wires (24); a first body (20/22) configured to receive the at least one pair of U-shaped wires on opposite ends within the first body and protruding through recesses within the first body; and a second body (50) configured to cover the first body and retain the at least one pair of wires in place, wherein the first body and the second body are configured to be connected together to form a T-shape (50 is top of T, see Fig. 1), the first body and the second body having a set of first edges that are angled with respect to opposite second edges (at least right angles); and a printed circuit board (not shown, to be connected to 16) comprising a first set of contacts (at least a pair of 16, left side of Fig. 2) and a second set of contacts (another pair of 16, right side of Fig. 2), wherein the PCB is configured to connect with the reversible jumper and selectively form a first electrical path between the at least one pair of U-shape wires and the first and second set of contacts of the PCB when the reversible jumper is installed in the PCB in a first position (shown in Fig. 2) to provide a first signal conditioning option (intended use) and selectively form a second electrical path between at least one pair of U-shaped wires and the first and second sets of contacts of the PCB to provide a second signal conditioning option when the reversible jumper is installed to the PCB in a second position (intended use, Figure 2 can be turned 180 degrees) without having to disassemble the cable tab to change between the first signal conditioning option and the second signal conditioning option (intended use).  Please note that a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.
Regarding claim 3, Crimmins discloses the first position being 180 degrees rotated from the second position.  
Regarding claim 4, Crimmins discloses (at least 3 of each of) the first set of contacts and the second set of contacts each forming a triangle.  
Regarding claim 5, Crimmins discloses a set of pins (16).  

Regarding claim 8, Crimmins discloses a reversible jumper assembly configured to selectively provide one of a plurality of signal conditioning options to a cable tap (intended use), comprising: a reversible jumper (20) comprising a first body (20/22) configured to receive at least one pair of U-shaped wires (24) on opposite ends within the first body; and a second body (50) configured to cover the first body and retain the at least one pair of wires in place; a PCB (not shown, connected to 16) configured to connect to the cable tap (intended use), the printed circuit board comprising a first set of contact (left half of 16s in Fig. 1) and a second set of contacts (right half of 16s), wherein: the reversible jumper is configured to be selectively installed on the PCB in either a first position or a second position (intended use), wherein the U-shaped wires (24) of the reversible jumper are configured to form a first electrical path with the first set of contacts and the second set of contact of the PCB when installed in the first position to provide a first signal conditioning option, and where the U-shaped wires of the reversible jumper are configure to form a second electrical path with the first set of contacts and the second set of contacts of the PCB when installed in the second position (180 degrees turn from fig. 2) to provide a second signal conditioning without having to disassemble the cable tap (intended use).  Please note that a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations. 
Regarding claim 9, Crimmins discloses the first position being 180 degrees rotated from the second position.  
Regarding claim 10, Crimmins discloses the reversible jumper electrically activates a first signal conditioning circuit in the cable tap when installed in the first position and electrically activates a second signal conditioning circuit when installed in the second position (intended use).  
Regarding claim 13, Crimmins discloses the first body and the second body comprise a plastic material (molded resin).  

Regarding claim 14, Crimmins discloses a reversible jumper assembly configured to selectively provide one of a plurality of signal conditioning options to a cable tap (intended use) comprising: a reversible jumper (20) comprising a body (22) configured to receive first and second wires (24) therein; a printed circuit board (PCB) (not shown, connected to 16) comprising first contacts and second contacts (at 16); and wherein the reversible jumper is configured to be installed on  the PCB in either a first position or a second position (intended use, can be installed as shown in Fig. 2 or inverted 180 degrees), where the first and second wires of the reversible jumper are configured to form a first electrical path with the first and second contacts of the PCB when installed in the first position to provide a first signal conditioning option, and where the first and second wires of the reversible jumper are configured to form  a second electrical path with the first and second contacts of the PCB when installed in the second position to provide a second signal conditioning option (intended use), without having to disassemble the cable tap to change between the first signal conditioning option and the second signal conditioning option (intended use).  Please note that a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.
Regarding claim 15, Crimmins discloses the first position being 180 degrees rotated from the second position.  
Regarding claim 16, Crimmins discloses the body comprising a first body (22) and a second body (50), and a clasp (friction wall) to couple the first body with the second body.  
Regarding claim 17, Crimmins discloses the reversible jumper configured to electrically activate a first signal conditioning circuit in the cable tap when installed in the first position and electrically activate a second signal conditioning circuit when installed in the second position (intended use).  
Regarding claim 19, Crimmins discloses a post (one of 28) configured to allow the reversible jumper to rotate around the post for changing the reversible jumper from the first position to the second position (intended use, does not prevent rotation).  
Regarding claim 20, Crimmins discloses cutouts (not labeled, see right side of Fig. 2) at opposite distal12PATENTAttorney Docket No. 0212.0116 ends and at a bottom of the reversible jumper.

Regarding claim 21, Crimmins discloses a signal conditioning module for a cable tap configured to selectively provide one of a plurality of signal conditioning options (intended use), comprising: a reversible jumper (20) comprising at least one pair of U-shaped wires (24); a printed circuit board (PCB) (not shown, connected to 16) comprising a first set of contacts and a second set of contacts (left and right 16s on Fig. 1); wherein the PCB is configured to connect with the reversible jumper and selectively form a first electrical path between the at least one pair of U-shaped wires and the first and second sets of contacts of the PCB when the reversible jumper is installed to the PCB in a first connection position and selectively form a second electrical path between the at least one pair of U-shaped wires and the first and second sets of contacts of the PCB when the reversible jumper is installed to the PCB in a second connection position (intended use, 20 can be inverted 180 degrees since its symmetric); and wherein the first electrical path provides a first signal conditioning option and the second electrical path provides a second signal conditioning option  without having to disassemble the cable tap to change between the first signal conditioning option and the second signal conditioning option (intended use).  Please note that a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.
Regarding claim 22, Crimmins discloses the PCB further comprising a set of pins (at 16) for connection to the cable tap (intended use).  
Regarding claim 23, Crimmins discloses the first connection position being 180 degrees rotated from the second connection position.  
Regarding claim 25, Crimmins discloses a post (one of 28) configured to allow the reversible jumper to rotate around the post for changing the reversible jumper from the first connection position to the second connection position (intended use, post 28 does not prevent reversal).  

Regarding claim 26, Crimmins discloses a reversible jumper assembly configured to selectively provide a plurality of signal conditioning options to a cable tap (intended use), comprising: a reversible jumper (20) having first and second wires (24) extending therefrom; a printed circuit board (PCB) (not shown, connected to 16) configured to connect to the cable tap, the PCB comprising first and second contacts (at 16); and wherein the reversible jumper is configured to be connected to the PCB in a first connection position (shown in Fig. 2) such that the first and second wires of the reversible jumper form a first electrical path with the first and second contacts of the PCB to provide a first signal conditioning option (intended use), and the reversible jumper is configured to be connected to the PCB in a second connection position (180 degrees from Fig. 2) such that the first and second wires of the reversible jumper form a second electrical path different from the first electrical path with the first and second contacts of the PCB to change between the first signal conditioning option and the second signal conditioning option without having to disassemble the cable tap (intended use).  Please note that a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.
Regarding claim 27, Crimmins discloses the first set of contacts and the second set of contacts each form a triangle (by at least 3 of the contacts 16).  
Regarding claim 28, Crimmins discloses the first connection position being 180 degrees rotated from the second connection position.  
Regarding claim 29, Crimmins discloses the PCB further comprising a set of pins (16) for connection to the cable tap (intended use).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Crimmins in view of Topolewski (US 8,460,027).  
Regarding claim 6, Topolewski discloses the PCB (50) installed in a cable tap (10) via the set of pins (47/52), wherein the reversible jumper electrically activates a first signal conditioning circuit when installed in the PCB in the first position and the reversible jumper electrically activates a second 10PATENTAttorney Docket No. 0212.0116 signal conditioning circuit when installed in the PCB in the second position (intended use).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use the jumper of Crimmins on any number of known devices, such as the cable tap of Topolewski, in order to provide programmability to the cable tap.  

Claims 7, 11, 18, 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Crimmins in view of Kato et al. (WO 2011/013260).
	Kato teaches the use of a pair of guide brackets (54), each comprising a pair of T-shaped slots (50) configured to receive a T-shaped key (26) formed on a side of the reversible jumper.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use guide brackets and keys, as taught by Kato, in order to ensure proper connection.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833